Exhibit 10.1

ADOPTION AGREEMENT

 

 

 

 

1.01

PREAMBLE

 

 

 

 

By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

 

 

 

 

(a) x

adopts a new plan as of April 1, 2014 (See Appendix A for special effective
dates)

 

 

 

 

(b) o

amends and restates its existing plan as of _____________ [month, day, year]
which is the Amendment Restatement Date. Except as otherwise provided in
Appendix A, all amounts deferred under the Plan prior to the Amendment
Restatement Date shall be governed by the terms of the Plan as in effect on the
day before the Amendment Restatement Date.

 

 

 

 

 

Original Effective Date: _____________[month, day, year]

 

 

 

 

 

Pre-409A Grandfathering:     o Yes    o No

 

 

 

1.02

PLAN

 

 

 

 

Plan Name: Valspar Corporation Deferred Compensation Plan

 

 

 

 

Plan Year: December, 31

 

 

1.03

PLAN SPONSOR

 

 

 

Name:

  Valspar Corporation

 

Address:

  P.O. Box 1461, Minneapolis, MN 55440-1461

 

Phone # :

  612-851-7000

 

EIN:

  36-2443580

 

Fiscal Yr:

  October 26, 2013-October 31, 2014 (Generally 10/31, corporate year is a 52/53
week year)

 

 

 

 

Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?

 

 

 

 

       xYes    o No


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

1.04

EMPLOYER

 

 

 

 

The following entities have been authorized by the Plan Sponsor to participate
in and have adopted the Plan (insert “Not Applicable” if none have been
authorized):

 

 

 

Entity

Publicly Traded on Est. Securities Market

 

 

 

 

 

 

 

Yes

 

No

 

 

Valspar Corporation

 

x

 

o

 

 

EPS (Engineered Polymer Solutions)

 

o

 

x

 

 

Plasti-Kote

 

o

 

x

 

 

Valspar Refinishing

 

o

 

x

 

 

Valspar Sourcing

 

o

 

x

 

 

 

 

o

 

o

 

 

 

 

 

 

 

 

 

1.05

ADMINISTRATOR

 

 

 

The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:

 

 

 

 

Name:

  Valspar Corporation

 

Address:

  P.O. Box 1461, Minneapolis, MN 55440-1461

 

 

 

 

Note:

The Administrator is the person or persons designated by the Plan Sponsor to be
responsible for the administration of the Plan. Neither Fidelity Employer
Services Company nor any other Fidelity affiliate can be the Administrator.

 

 

 

1.06

KEY EMPLOYEE DETERMINATION DATES

 

 

 

The Plan Sponsor has designated _____________ as the Identification Date for
purposes of determining Key Employees.

 

 

 

In the absence of a designation, the Identification Date is December 31.

 

 

 

The Plan Sponsor has designated _____________ as the effective date for purposes
of applying the six month delay in distributions to Key Employees.

 

 

 

In the absence of a designation, the effective date is the first day of the
fourth month following the Identification Date. For purposes of this plan, all
employees will be treated as Key Employees and distributions other than
Specified Date Distributions in Sec. 6.01(b)(i) will be delayed at least 6
months from the distribution trigger event.


--------------------------------------------------------------------------------




 

 

 

 

 

2.01

PARTICIPATION

 

 

 

 

 

 

(a)

x

Employees [complete (i), (ii) or (iii)]

 

 

 

 

 

 

(i)

x

Eligible Employees are selected by the Plan Sponsor.

 

 

 

 

 

 

 

(ii)

o

Eligible Employees are those employees of the Plan Sponsor who satisfy the
following criteria:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

o

Employees are not eligible to participate.

 

 

 

 

 

 

(b)

x

Directors [complete (i), (ii) or (iii)]

 

 

 

 

 

 

 

(i)

x

All Directors are eligible to participate.

 

 

 

 

 

 

 

(ii)

o

Only Directors selected by the Plan Sponsor are eligible to participate.

 

 

 

 

 

 

 

(iii)

o

Directors are not eligible to participate.


--------------------------------------------------------------------------------




 

 

 

 

3.01

COMPENSATION

 

 

 

 

 

For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

 

 

 

 

 

(a)

x

Compensation is defined as:

 

 

 

Base Compensation

 

 

 

Annual Cash Bonus (Valshare & Annual Cash Bonus portion of the Sales Incentive
Plan, does not include Commissions)

 

 

 

Cash Settled RSUs

 

 

 

Lost ERISA Payments

 

 

 

 

 

 

 

 

 

(b)

o

Compensation as defined in ______________________ without regard to the
limitation in Section 401(a)(17) of the Code for such Plan Year. In addition,
Compensation shall include amounts deferred into this plan as well as any
Short-term Incentive bonus amounts.

 

 

 

 

 

(c)

x

Director Compensation is defined as:

 

 

 

 

 

 

 

Annual retainer (cash portion)

 

 

 

 

 

(d)

o

Compensation shall, for all Plan purposes, be limited to $           .

 

 

 

 

 

(e)

o

Not Applicable.

 

 

 

 

3.02

BONUSES

 

 

 

Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses that will be the subject of a separate deferral
election:


 

 

 

 

 

 

 

 

Type

Will be treated as Performance
Based Compensation

 

 

 

 

 

 

 

 

 

 

Yes

 

No

 

 

Annual Cash Bonus

 

x

 

o

 

 

 

 

o

 

o

 

 

 

 

o

 

o

 

 

 

 

o

 

o

 

 

 

 

o

 

o

 

 

 

 

 

 

 

 

 

o        Not Applicable.


--------------------------------------------------------------------------------




 

 

 

 

4.01

PARTICIPANT CONTRIBUTIONS

 

 

 

If Participant contributions are permitted, complete (a), (b), and (c).
Otherwise complete (d).

 

 

 

 

 

(a)

Amount of Deferrals

 

 

 

 

 

A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration. For each type
of remuneration listed, complete “dollar amount” and / or “percentage amount”.

 

 

 

 

 

(i)

Compensation Other than Bonuses [do not complete if you complete (iii)]


 

 

 

 

 

 

 

 

 

 

 

Dollar Amount

% Amount

 

 

Type of Remuneration

Min

Max

Min

Max

Increment

 

  (a)     Base salary

 

 

1%

50%

1%

 

  (b)     Cash-settled RSUs

 

 

1%

100%

1%

 

  (c)     Lost ERISA Payments

 

 

1%

100%

1%

 

 

 

 

 

 

 

 

 

Note: The increment is required to determine the permissible deferral amounts.
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.

 

 

 

 

 

 

 

 

 

 

(ii)

Bonuses [do not complete if you complete (iii)]

 

 

 

 

 

 

 

 

 

 

 

Dollar Amount

% Amount

 

 

Type of Bonus

Min

Max

Min

Max

Increment

 

  (a) Annual Cash Bonus

 

 

1%

100%

1%

 

  (b)

 

 

 

 

 

 

  (c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

Compensation [do not complete if you completed (i) and (ii)]

 

 

 

 

 

 

 

 

 

 

Dollar Amount

% Amount

 

 

 

 

Min

Max

Min

Max

Increment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

Director Compensation

 

 

 

 

 

 

 

 

 

Dollar Amount

% Amount

 

 

  Type of Compensation

Min

Max

Min

Max

Increment

 

  Annual retainer (cash portion)

 

 

1%

100%

1%

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

(b)

Election Period

 

 

 

 

 

 

(i)

Performance Based Compensation

 

 

 

 

 

 

 

A special election period

 

 

 

 

 

 

 

x     Does               o     Does Not

 

 

 

 

 

 

 

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.

 

 

 

 

 

 

 

The special election period, if applicable, will be determined by the Plan
Sponsor.

 

 

 

 

 

 

(ii)

Newly Eligible Participants

 

 

 

 

 

 

 

An employee who is classified or designated as an Eligible Employee during a
Plan Year

 

 

 

 

 

 

 

o     May               x     May Not

 

 

 

 

 

 

 

elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.

 

 

 

 

 

(c)

Revocation of Deferral Agreement

 

 

 

 

 

A Participant’s deferral agreement

 

 

 

 

 

x     Will

 

 

o     Will Not

 

 

 

 

 

be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer to the extent necessary to satisfy the
requirements of Reg. Sec. 1.401(k)-1(d)(3). If cancellation occurs, the
Participant may resume participation in accordance with Article 4 of the Plan.

 

 

 

 

(d)

No Participant Contributions

 

 

 

 

 

o     Participant contributions are not permitted under the Plan.


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

5.01

EMPLOYER CONTRIBUTIONS

 

 

 

 

 

 

 

 

If Employer contributions are permitted, complete (a) and/or (b). Otherwise
complete (c).

 

 

 

 

 

 

 

 

(a)

Matching Contributions

 

 

 

 

 

 

 

 

 

(i)

Amount

 

 

 

 

 

 

 

 

 

 

For each Plan Year, the Employer shall make a Matching Contribution on behalf of
each Participant who defers Compensation for the Plan Year and satisfies the
requirements of Section 5.01(a)(ii) of the Adoption Agreement equal to [complete
the ones that are applicable]:

 

 

 

 

 

 

 

 

 

 

(A)

o

_____ of the Compensation the Participant has elected to defer for the Plan Year
limited to __% of Compensation

 

 

 

 

 

 

 

 

 

 

(B)

o

An amount determined by the Employer in its sole discretion

 

 

 

 

 

 

 

 

 

 

(C)

o

Matching Contributions for each Participant shall be limited to $___ and/or ___%
of Compensation.

 

 

 

 

 

 

 

 

 

 

(D)

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)

x

Not Applicable [Proceed to Section 5.01(b)]

 

 

 

 

 

 

 

 

 

(ii)

Eligibility for Matching Contribution

 

 

 

 

 

 

 

 

 

 

A Participant who defers Compensation for the Plan Year shall receive an
allocation of Matching Contributions determined in accordance with Section
5.01(a)(i) provided he satisfies the following requirements [complete the ones
that are applicable]:

 

 

 

 

 

 

 

 

 

 

(A)

o

Describe requirements:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

o

Is selected by the Employer in its sole discretion to receive an allocation of
Matching Contributions

 

 

 

 

 

 

 

 

 

 

(C)

o

No requirements


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

(iii)

Time of Allocation

 

 

 

 

 

 

 

 

 

 

Matching Contributions, if made, shall be treated as allocated [select one]:

 

 

 

 

 

 

 

 

 

 

(A)

o

As of the last day of the Plan Year

 

 

 

 

 

 

 

 

 

 

(B)

o

At such times as the Employer shall determine in it sole discretion

 

 

 

 

 

 

 

 

 

 

(C)

o

At the time the Compensation on account of which the Matching Contribution is
being made would otherwise have been paid to the Participant

 

 

 

 

 

 

 

 

 

 

(D)

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Other Contributions

 

 

 

 

 

 

 

 

 

(i)

Amount

 

 

 

 

 

 

 

The Plan Sponsor shall make a contribution on behalf of each Participant who
satisfies the requirements of Section 5.01(b)(ii) equal to [complete the ones
that are applicable]:

 

 

 

 

 

 

 

 

 

 

(A)

o

An amount equal to         [insert number]% of the Participant’s Compensation

 

 

 

 

 

 

 

 

 

 

(B)

x

An amount determined by the Plan Sponsor in its sole discretion

 

 

 

 

 

 

 

 

 

 

(C)

o

Contributions for each Participant shall be limited to $                      

 

 

 

 

 

 

 

 

 

 

(D)

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)

o

Not Applicable [Proceed to Section 6.01]


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

(ii)

Eligibility for Other Contributions

 

 

 

 

 

 

 

A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:

 

 

 

 

 

 

 

 

 

 

(A)

o

Describe requirements:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

x

Is selected by the Plan Sponsor in its sole discretion to receive an allocation
of other Employer contributions

 

 

 

 

 

 

 

 

 

 

(C)

o

No requirements

 

 

 

 

 

 

 

 

 

(iii)

Time of Allocation

 

 

 

 

 

 

 

 

 

 

Employer contributions, if made, shall be treated as allocated [select one]:

 

 

 

 

 

 

 

 

 

 

(A)

o

As of the last day of the Plan Year

 

 

 

 

 

 

 

 

 

 

(B)

x

At such time or times as the Plan Sponsor shall determine in its sole discretion

 

 

 

 

 

 

 

 

 

 

(C)

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

No Employer Contributions

 

 

 

 

 

 

 

 

 

o

Employer contributions are not permitted under the Plan.


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

6.01

DISTRIBUTIONS

 

 

 

 

 

 

 

 

The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.

 

 

 

 

 

 

 

 

(a)

Timing of Distributions

 

 

 

 

 

 

 

 

 

(i)

All distributions shall commence in accordance with the following [choose one]:

 

 

 

 

 

 

 

 

 

 

(A)

o

As soon as administratively feasible following the distribution event but in no
event later than the time prescribed by Treas. Reg. Sec. 1.409A-3(d).

 

 

 

(B)

o

Monthly on specified day ___

 

 

 

(C)

x

Annually on August 1st for all distribution types except upon death.
Distributions upon death will be paid as soon as administratively feasible.

 

 

 

(D)

o

Calendar quarter on specified month and day [          month of quarter (insert
1,2 or 3);       day (insert day)]

 

 

 

 

 

 

 

 

 

(ii)

The timing of distributions as determined in Section 6.01(a)(i) shall be
modified by the adoption of:

 

 

 

 

 

 

 

 

 

 

(A)

x

Event Delay – Distribution events other than those based on Specified Date or
Specified Age will be treated as not having occurred for 6 (Six) months .

 

 

 

 

 

 

 

 

 

 

(B)

o

Hold Until Next Year – Distribution events other than those based on Specified
Date or Specified Age will be treated as not having occurred for twelve months
from the date of the event if payment pursuant to Section 6.01(a)(i) will
thereby occur in the next calendar year or on the first payment date in the next
calendar year in all other cases.

 

 

 

 

 

 

 

 

 

 

(C)

o

Immediate Processing – The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events] and will be processed on January 1 following the distribution
event:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)

o

Not applicable.


--------------------------------------------------------------------------------




 

 

 

 

(b)

Distribution Events

 

 

 

 

 

Participants may elect the following payment events and the associated form or
forms of payment. If multiple events are selected, the earliest to occur will
trigger payment. For installments, insert the range of available periods (e.g.,
5-15) or insert the periods available (e.g., 5,7,9).


 

 

 

 

 

 

 

 

 

 

 

 

 

Lump Sum

 

Installments

 

 

 

 

 

 

 

 

 

(i)

x

Specified Date

 

x

 

2-15 years

 

 

 

 

 

 

 

 

 

(ii)

o

Specified Age

 

        

 

         years

 

 

 

 

 

 

 

 

 

(iii)

x

Separation from Service

 

x

 

2-15 years

 

 

 

 

 

 

 

 

 

(iv)

o

Separation from Service plus 6 months

 

        

 

         years

 

 

 

 

 

 

 

 

 

(v)

o

Separation from Service plus          months [not to exceed         months]

 

        

 

         years

 

 

 

 

 

 

 

 

 

(vi)

o

Retirement

 

        

 

         years

 

 

 

 

 

 

 

 

 

(vii)

o

Retirement plus 6 months

 

        

 

         years

 

 

 

 

 

 

 

 

 

(viii)

o

Retirement plus          months [not to exceed          months]

 

        

 

         years

 

 

 

 

 

 

 

 

 

(ix)

o

Disability

 

        

 

         years

 

 

 

 

 

 

 

 

 

(x)

o

Death

 

        

 

         years

 

 

 

 

 

 

 

 

 

(xi)

x

Change in Control

 

x

 

2-15  years


 

 

 

 

 

 

The minimum deferral period for Specified Date or Specified Age event shall be 2
years. Please note that distributions will occur based upon the earliest of the
events to occur in Sec. (b)(i), (iii), or (xi).

 

 

 

 

 

 

Installments may be paid [select each that applies]

 

 

 

 

 

 

o

Monthly

 

 

o

Quarterly

 

 

x

Annually

 

 

 

 

 

(c)

Specified Date and Specified Age elections may not extend beyond age NA.


--------------------------------------------------------------------------------




 

 

 

 

(d)

Payment Election Override

 

 

 

 

 

Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:


 

 

 

 

 

 

 

 

 

EVENTS

 

FORM OF PAYMENT

 

o

Separation from Service

                

Lump sum

                

Installments

 

o

Separation from

 

 

 

 

 

 

Service before Retirement

                

Lump sum

                

Installments

 

x

Death

  x           

Lump sum

                

Installments

 

o

Disability

                

Lump sum

                

Installments

 

o

Not Applicable

 

 

 

 


 

 

 

 

 

 

 

(e)

Involuntary Cashouts

 

 

 

 

 

 

 

x

 

If the Participant’s vested Account at the time of his Separation from Service
does not exceed $15,000 distribution of the vested Account shall automatically
be made in the form of a single lump sum in accordance with Section 9.5 of the
Plan.

 

 

 

 

 

 

 

o

 

There are no involuntary cashouts.

 

 

 

 

 

 

(f)

Retirement

 

 

 

 

 

 

 

o

 

Retirement shall be defined as a Separation from Service that occurs on or after
the Participant [insert description of requirements]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

 

No special definition of Retirement applies.


--------------------------------------------------------------------------------




 

 

 

 

 

 

(g)

Distribution Election Change

 

 

 

 

 

A Participant

 

 

 

 

 

 

 

x

Shall

 

 

o

Shall Not

 

 

 

 

 

 

 

be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.

 

 

 

 

 

A Participant shall generally be permitted to elect such modification 5 number
of times.

 

 

 

 

 

Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

 

 

 

 

(h)

Frequency of Elections

 

 

 

 

 

The Plan Sponsor

 

 

 

 

 

 

 

x

Has

 

 

o

Has Not

 

 

 

 

 

 

 

Elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan. If a single election of a time and/or form of payment
is required, the Participant will make such election at the time he first
completes a deferral agreement which, in all cases, will be no later than the
time required by Reg. Sec. 1.409A-2.


--------------------------------------------------------------------------------




 

 

 

 

 

7.01

VESTING

 

 

 

 

 

 

(a)

Matching Contributions

 

 

 

 

 

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:


 

 

 

 

 

 

 

o

Years of Service

 

Vesting %

 

 

 

 

 

 

 

 

 

0

 

 0%

(insert ‘100’ if there is immediate vesting)

 

 

1

 

 0%

 

 

 

2

 

 0%

 

 

 

3

 

 0%

 

 

 

4

 

 0%

 

 

 

5

 

 0%

 

 

 

6

 

 0%

 

 

 

7

 

 0%

 

 

 

8

 

 0%

 

 

 

9

 

 0%

 


 

 

 

 

 

 

 

 

 

 

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

Class year vesting applies.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

Not applicable.

 

 

 

 

 

 

 

 

(b)

Other Employer Contributions

 

 

 

 

 

 

 

 

 

The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than Matching Contributions shall
be based on the following schedule:


 

 

 

 

 

 

 

x

Years of Service

 

     Vesting %

 

 

 

0

 

100%

(insert ‘100’ if there is immediate vesting)

 

 

1

 

           

 

 

 

2

 

           

 

 

 

3

 

           

 

 

 

4

 

           

 

 

 

5

 

           

 

 

 

6

 

           

 

 

 

7

 

           

 

 

 

8

 

           

 

 

 

9

 

           

 


 

 

 

 

 

 

 

 

 

 

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

Class year vesting applies.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o

Not applicable.


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

(c)

Acceleration of Vesting

 

 

 

 

 

A Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events: [select the ones that are applicable]:

 

 

 

 

 

 

 

 

 

 

(i)

o

Death

 

 

 

 

 

 

 

 

 

 

 

(ii)

o

Disability

 

 

 

 

 

 

 

 

 

 

 

(iii)

o

Change in Control

 

 

 

 

 

 

 

 

 

 

 

(iv)

o

Eligibility for Retirement

 

 

 

 

 

 

 

 

 

 

 

(v)

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi)

x

Not applicable.

 

 

 

 

 

 

 

 

 

(d)

Years of Service

 

 

 

 

 

 

 

 

 

 

(i)

A Participant’s Years of Service shall include all service performed for the
Employer and

 

 

 

 

 

 

 

 

 

 

 

o

Shall

 

 

 

 

o

Shall Not

 

 

 

 

 

 

 

 

 

 

 

 

include service performed for the Related Employer.

 

 

 

 

 

 

 

 

 

 

(ii)

Years of Service shall also include service performed for the following
entities:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

Years of Service shall be determined in accordance with (select one)


 

 

 

 

 

 

 

 

(A)

o

The elapsed time method in Treas. Reg. Sec. 1.410(a)-7

 

 

 

 

 

 

 

(B)

o

The general method in DOL Reg. Sec. 2530.200b-1 through b-4

 

 

 

 

 

 

 

(C)

o

The Participant’s Years of Service credited under
[insert name of plan] ______________________

 

 

 

 

 

 

 

 

 

 

 

 

(D)

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

x

Not applicable.

 


--------------------------------------------------------------------------------




 

 

 

 

8.01

UNFORESEEABLE EMERGENCY

 

 

 

(a)

A withdrawal due to an Unforeseeable Emergency as defined in Section 2.24:

 

 

 

 

 

x

Will

 

 

o

Will Not [if Unforeseeable Emergency withdrawals are not permitted, proceed to
Section 9.01]

 

 

 

 

 

 

be allowed.

 

 

 

 

(b)

Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s deferral
election for the remainder of the Plan Year:

 

 

 

 

 

 

x

Will

 

 

o

Will Not

 

 

 

 

 

 

be cancelled. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.


--------------------------------------------------------------------------------




 

 

 

 

 

9.01

INVESTMENT DECISIONS

 

 

 

Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

 

 

 

(a)

x

The Participant or his Beneficiary

 

 

 

 

 

 

(b)

o

The Employer


--------------------------------------------------------------------------------




 

 

 

10.01

TRUST

 

 

 

The Employer [select one]:

 

 

 

x

Does

 

o

Does Not

 

 

 

intend to establish a rabbi trust as provided in Article 11 of the Plan.


--------------------------------------------------------------------------------




 

 

 

 

11.01

TERMINATION UPON CHANGE IN CONTROL

 

 

 

 

 

The Plan Sponsor

 

 

 

x

Reserves

 

o

Does Not Reserve

 

 

 

 

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.

 

 

11.02

AUTOMATIC DISTRIBUTION UPON CHANGE IN CONTROL

 

 

 

Distribution of the remaining vested balance of each Participant’s Account

 

 

 

o

Shall

 

x

Shall Not

 

 

 

 

automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7.

 

 

11.03

CHANGE IN CONTROL

 

 

 

A Change in Control for Plan purposes includes the following [select each
definition that applies]:

 

 

 

(a)

x

A change in the ownership of the Employer as described in Section 9.7(c) of the
Plan.

 

 

 

 

 

(b)

x

A change in the effective control of the Employer as described in Section 9.7(d)
of the Plan.

 

 

 

 

 

(c)

x

A change in the ownership of a substantial portion of the assets of the Employer
as described in Section 9.7(e) of the Plan.

 

 

 

 

 

(d)

o

Not Applicable.


--------------------------------------------------------------------------------




 

 

12.01

GOVERNING STATE LAW

 

 

 

The laws of Delaware shall apply in the administration of the Plan to the extent
not preempted by ERISA.


--------------------------------------------------------------------------------



EXECUTION PAGE

The Plan Sponsor has caused this Adoption Agreement to be executed this 1st day
of April, 2014.

 

 

 

PLAN SPONSOR:

 

The Valspar Corporation

By:

 

/s/Vince Opat

Title:

 

Director, Compensation and Benefits


--------------------------------------------------------------------------------



APPENDIX A

SPECIAL EFFECTIVE DATES

The effective date of the plan for a participant’s election under Sec.
4.01(a)(ii) is April 1, 2014. For all other elections under Sec.4.01 and
Employer Contributions under Sec. 5.01, the effective date of the plan is
January 1, 2015.

--------------------------------------------------------------------------------